—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was an inmate at Sullivan Correctional Facility in Sullivan County when he was .found guilty of violating the prison disciplinary rule that prohibits inmates from encouraging fellow inmates to engage in activities potentially detrimental to the facility’s order. The misbehavior report relates that petitioner urged the inmates in his housing unit to refuse to eat at the facility’s dining tables because of their alleged uncleanliness. Petitioner challenges the determination of his guilt on the ground that it was the result of Hearing Officer bias. There is, however, nothing in the record to support this allegation or to indicate that the Hearing Officer conducted petitioner’s disciplinary hearing in other than a fair and impartial manner (see, Matter of Cowart v Pico, 213 AD2d 853, lv denied 85 NY2d 812).
*848Petitioner’s contention that the hearing was untimely is similarly without merit. The hearing was held on the 13th day following the writing of the misbehavior report, rendering it in compliance with the required 14-day limitations period between the writing of the misbehavior report and the completion of the hearing (see, 7 NYCRR 251-5.1 [b]). In calculating the 14-day time period, the date upon which the misbehavior report was written is not counted (see, Matter of Shamsid-Deen v Selsky, 195 AD2d 1084).
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.